DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 7 recite “the interleaving manner of the plurality of supporting strips is regular interleaving, irregular interleaving or a combination thereof.” However, it is unclear how such an arrangement of strips in a stereoscopic mesh in “an interleaving manner” can be regular interleaving, irregular interleaving or a combination. Specifically, one of ordinary skill in the art would not be able to discern which meshes would be considered regular interleaving versus irregular interleaving. Moreover, it is unclear how a mesh could be a combination of both. For the purposes of examination, any stereoscopic mesh formed in an interleaving manner will be interpreted as reading on the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornelissen (NPL titled: “Hatch sunglasses by Michiel Cornelissen for Eyewear Kit”).
Regarding claim 1, Cornelissen teaches a 3D-printed glasses structure, comprising:
a frame (See Figs of Cornelissen, e.g. Final Figure, reproduced below);
at least two threads (See Figs of Cornelissen, e.g. Final Figure, reproduced below), connected to the frame, wherein the frame and the at least two threads together define a spatial region, and the at least two threads are part of a contour of the frame (See Figs of Cornelissen, e.g. Final Figure, reproduced below; Page 1: Hatch Sunglasses by Michiel Cornelissen for Eyewear Kit are strikingly lattice-like…”); and
a stereoscopic mesh structure, having a plurality of supporting strips and disposed on the at least two threads, wherein the plurality of supporting strips forms a stereoscopic mesh in an interleaving manner (See Figs of Cornelissen, e.g. Final Figure, reproduced below; Page 1: Hatch Sunglasses by Michiel Cornelissen for Eyewear Kit are strikingly lattice-like…”).
[AltContent: textbox (Figure 1: Cornelissen teaches 3D printed eyeglass frames with the claimed structure.)]
    PNG
    media_image1.png
    423
    700
    media_image1.png
    Greyscale
Regarding claim 6, Cornelissen teaches a 3D-printed glasses structure, comprising:
a temple (See Figs of Cornelissen, e.g. Final Figure, reproduced above);
at least two threads, connected to the temple (See Figs of Cornelissen, e.g. Final Figure, reproduced above), wherein the temple and the at least two threads together define a spatial region, and the at least two threads are part of a contour of the temple (See Figs of Cornelissen, e.g. Final Figure, reproduced above; Page 1: Hatch Sunglasses by Michiel Cornelissen for Eyewear Kit are strikingly lattice-like…”); and
a stereoscopic mesh structure, having a plurality of supporting strips and disposed on the at least two threads, wherein the plurality of supporting strips forms a stereoscopic mesh in an interleaving manner (See Figs of Cornelissen, e.g. Final Figure, reproduced above; Page 1: Hatch Sunglasses by Michiel Cornelissen for Eyewear Kit are strikingly lattice-like…”).
Regarding claims 2 and 7, Cornelissen teaches the 3D-printed glasses structure of claims 1 and 6, respectively, as above.
Cornelissen further teaches that the interleaving manner of the plurality of supporting strips is regular interleaving, irregular interleaving or a combination thereof (See Figs of Cornelissen, e.g. Final 
Regarding claims 3 and 8, Cornelissen teaches the 3D-printed glasses structure of claims 1 and 6, respectively, as above.
Cornelissen further teaches that each of the plurality of supporting strips has a cross section of a ring, a square, a polygon or a combination thereof (See Figs of Cornelissen, e.g. Final Figure, reproduced above; Page 1: Hatch Sunglasses by Michiel Cornelissen for Eyewear Kit are strikingly lattice-like…”).
Regarding claims 4 and 9, Cornelissen teaches the 3D-printed glasses structure of claims 1 and 6, respectively, as above.
Cornelissen further teaches that the frame and the at least two threads are made of plastic, rubber, metal, alloy or a combination thereof (See Figs of Cornelissen; Page 1: “Frames in nylon”).
Regarding claim 5, Cornelissen teaches the 3D-printed glasses structure of claim 1, as above.
Cornelissen further teaches that the frame is a full-rim glasses frame, a half-rim glasses frame or rimless (See Figs of Cornelissen; Page 1: “the designer frames are created around Eyewear Kit lenses”).
Regarding claim 10, Cornelissen teaches a 3D-printed glasses structure, comprising:
a frame, having at least two first threads that are connected to the frame and including a first stereoscopic mesh structure, wherein the frame and the at least two first threads together define a first spatial region, the at least two first threads are part of a contour of the frame, the first stereoscopic mesh structure has a plurality of first supporting strips and is disposed on the at least two first threads, and the plurality of first supporting strips forms a first stereoscopic mesh in an interleaving manner (See Figs of Cornelissen, e.g. Final Figure, reproduced above; Page 1: Hatch Sunglasses by Michiel Cornelissen for Eyewear Kit are strikingly lattice-like…”); and
a temple, having at least two second threads that are connected to the temple and including a second stereoscopic mesh structure, wherein the temple and the at least two second threads together .
Claim(s) 1-10 is/are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (NPL titled: “The Eyewear Kit Allows People to Customize Their Prescription Glasses”).
Regarding claim 1, Young teaches a 3D-printed glasses structure, comprising:
a frame (See Fig. of Young, reproduced below);
at least two threads (See Fig. of Young, reproduced below), connected to the frame, wherein the frame and the at least two threads together define a spatial region, and the at least two threads are part of a contour of the frame (See Fig. of Young, reproduced below; Page 2: “intricate latticework”); and
a stereoscopic mesh structure, having a plurality of supporting strips and disposed on the at least two threads, wherein the plurality of supporting strips forms a stereoscopic mesh in an interleaving manner (See Fig. of Young, reproduced below; Page 2: “intricate latticework”).

    PNG
    media_image2.png
    936
    1609
    media_image2.png
    Greyscale

Figure 2: Young teaches 3D printed glasses including a frame, a temple, at least two threads, and a stereoscopic mesh structure.
Regarding claim 6, Young teaches a 3D-printed glasses structure, comprising:
a temple (See Fig. of Young, reproduced above);
at least two threads, connected to the temple (See Fig. of Young, reproduced above), wherein the temple and the at least two threads together define a spatial region, and the at least two threads are part of a contour of the temple (See Fig. of Young, reproduced above; Page 2: “intricate latticework”); and
a stereoscopic mesh structure, having a plurality of supporting strips and disposed on the at least two threads, wherein the plurality of supporting strips forms a stereoscopic mesh in an interleaving manner (See Fig. of Young, reproduced above; Page 2: “intricate latticework”).
Regarding claims 2 and 7, Young teaches the 3D-printed glasses structure of claims 1 and 6, respectively, as above.

Regarding claims 3 and 8, Young teaches the 3D-printed glasses structure of claims 1 and 6, respectively, as above.
Young further teaches that each of the plurality of supporting strips has a cross section of a ring, a square, a polygon or a combination thereof (See Fig. of Young, reproduced above; Page 2: “intricate latticework”).
Regarding claims 4 and 9, Young teaches the 3D-printed glasses structure of claims 1 and 6, respectively, as above.
Young further teaches that the frame and the at least two threads are made of plastic, rubber, metal, alloy or a combination thereof (See Fig. of Young, reproduced above; Page 2: “All of the unique Eyewear Kit frames are made out of polyamide”).
Regarding claim 5, Young teaches the 3D-printed glasses structure of claim 1, as above.
Young further teaches that the frame is a full-rim glasses frame, a half-rim glasses frame or rimless (See Fig. of Young, reproduced above; Page 1: “The Eyewear Kit revolves around customized 3D printed frames that are then fitted with specialized lenses”).
Regarding claim 10, Young teaches a 3D-printed glasses structure, comprising:
a frame, having at least two first threads that are connected to the frame and including a first stereoscopic mesh structure, wherein the frame and the at least two first threads together define a first spatial region, the at least two first threads are part of a contour of the frame, the first stereoscopic mesh structure has a plurality of first supporting strips and is disposed on the at least two first threads, and the plurality of first supporting strips forms a first stereoscopic mesh in an interleaving manner (See Fig. of Young, reproduced above; Page 2: “intricate latticework”); and
.
Claim(s) 1-5 is/are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Chinese Pub No. CN 207833131 U; hereinafter – “Yang”). All citations to Yang are directed toward the English machine translation of Yang, provided as a reference.
Regarding claim 1, Yang teaches a 3D-printed glasses structure, comprising:
a frame (1) (See Figs. 1-6; Paragraphs 0021-0022);
at least two threads (13, 14), connected to the frame, wherein the frame and the at least two threads together define a spatial region, and the at least two threads are part of a contour of the frame (See Figs. 1-6; Paragraphs 0021-0025); and
a stereoscopic mesh structure (11), having a plurality of supporting strips and disposed on the at least two threads, wherein the plurality of supporting strips forms a stereoscopic mesh in an interleaving manner (See Figs. 1-6; Paragraphs 0021-0023).
Regarding claim 2, Yang teaches the 3D-printed glasses structure of claim 1, as above.
Yang further teaches that the interleaving manner of the plurality of supporting strips is regular interleaving, irregular interleaving or a combination thereof (See Figs. 1-6; Paragraphs 0021-0025).
Regarding claim 3, Yang teaches the 3D-printed glasses structure of claim 1, as above.
Yang further teaches that each of the plurality of supporting strips has a cross section of a ring, a square, a polygon or a combination thereof (See Figs. 1-6; Paragraphs 0021-0025).
Regarding claim 4, Yang teaches the 3D-printed glasses structure of claim 1, as above.

Regarding claim 5, Yang teaches the 3D-printed glasses structure of claim 1, as above.
Yang further teaches that the frame is a full-rim glasses frame, a half-rim glasses frame or rimless (See Figs. 1-6; Paragraph 0021).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jenkins (U.S. PG-Pub No. 2016/0378207) teaches a variable density device profile including a 3D printed mesh structure on eyeglass temples.
Jacobsen et al. (U.S. PG-Pub No. 2013/0273347) teaches a high airflow micro-truss structural apparatus that is 3D printed and applicable to eyeglass frames.
Plaghki (PCT Pub No. WO 2017/053599) teaches shape-adjustable eyewear temple including a 3D printed interleaving structure.
Chan (NPL titled: “3D Printed Glasses – Viable Business or Science Experiment?”) teaches plastic 3D printed glasses with a stereoscopic mesh between two threads.
Shapeways (NPL titled: “’Hatch’ glasses for Eyewear Kit”) teaches 3D printed eyeglasses reading on the claimed structure.
Cornelissen (NPL titled: “Hatch – 3d printed sunglasses for Eyewear Kit”) teaches 3D printed glasses reading on the claimed structure.
Raytech (NPL titled: “Designed by Sight with Additive Manufacturing”) teaches metal 3D printed eyeglass frames with a honey-comb structure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896